DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/26/2020.
Claims 1-33 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, 
Claim Rejections - 35 USC § 101
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “machine-readable medium” are non-structural per se, and the specification does not exclude the “machine-readable medium” from being software (see paragraphs [0477], [0586]). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter. Dependent claims are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 15, 17, 25, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam, Jyoti, et al. ("GAN-based synthetic brain PET image generation." Brain informatics 7.1 (2020): 1-12) (hereafter, “Islam”). 
With regard to claim 1 Islam discloses a processor comprising: one or more circuits to train one or more neural networks (Fig. 2 training framework to train at least NN G and D) based, at least in part, on whether a first information calculated from a first training image matches second information calculated from a second training image (Fig. 2 first information is calculated from the PET dataset and second is calculated from the fake PET generated image), wherein the first information is based at least in part on different portions within the first training image and the second information is based at least in part on different portions within the second training image (Fig. 5, convolutional layers extract information based on different portions of in the input images, section 3.4.2 on page 6).
With regard to claim 2 Islam discloses wherein the first information is a first sequence of integer values and the second information is a second sequence of integer values (dataset produced by G and outputs a single scalar value that the input data comes from the real training dataset, section 3.2, and section Experiments and results on page 7).
With regard to claim 9 Islam discloses wherein the first training image is a magnetic resonance imaging (MRI) image and the second training image is a positron 
With regard to claim 10, claim 10 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 10. Islam discloses a system and computer comprising a processor, Introduction section page 1 left column, Fig. 2, , and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 15 Islam discloses wherein the first code word and the second code word are generated based, at least in part, on a first summarization of one or more first regions within the first image and a second summarization of one or more second regions within the second image (page 7 left column, first full paragraph).
With regard to claim 17, claim 17 is rejected same as claim 10 and the arguments similar to that presented above for claim 10 are equally applicable to claim 17, and all of the other limitations similar to claim 10 are not repeated herein, but incorporated by reference.
With regard to claim 25, claim 25 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 25, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 33 Islam discloses wherein: the first training image is a first type of medical image captured according to a first imaging technique; the second training image is a second type of medical image captured according to a second imaging technique; and the second training image comprises medical information .
Allowable Subject Matter
Claims 3-8, 11-14, 16, 18-24, and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669